     Case 3:20-cv-00782-DMS-AHG Document 141 Filed 02/08/21 PageID.2215 Page 1 of 5



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     JACINTO VICTOR ALVAREZ, JOSEPH                      Case No.: 20-cv-00782-DMS (AHG)
       BRODERICK, MARLENE CANO, JOSE
12
       CRESPO-VENEGAS, NOE                                 ORDER DENYING DEFENDANTS’
13     GONZALEZ-SOTO, VICTOR LARA-                         MOTION TO DENY PETITION FOR
       SOTO, RACQUEL RAMCHARAN,                            WRIT OF HABEAS CORPUS AND
14
       GEORGE RIDLEY, MICHAEL JAMIL                        INJUNCTIVE AND DECLARATORY
15     SMITH, LEOPOLDO SZURGOT, JANE                       RELIEF
       DOE, on behalf of themselves and those
16
       similarly situated,
17                           Plaintiffs-Petitioners,
18     v.
19
       CHRISTOPHER J. LAROSE, Senior
20     Warden, Otay Mesa Detention Center, et
       al.,
21
                        Defendants-Respondents.
22
23
24           This case comes before the Court on Defendants’ motion to deny the petition for
25     writ of habeas corpus and injunctive and declaratory relief. In a November 18, 2020 Order,
26     the Court construed the motion as one to dismiss, and ordered the parties to complete
27     briefing on the motion, which they have done. For the reasons set out below, the motion
28     is denied.

                                                       1
                                                                              20-cv-00782-DMS (AHG)
     Case 3:20-cv-00782-DMS-AHG Document 141 Filed 02/08/21 PageID.2216 Page 2 of 5



1                                                   I.
2                                            DISCUSSION
3            Defendants move to dismiss this case for lack of subject matter jurisdiction and for
4      failure to state a claim. Although Defendants set out the legal standards for both types of
5      dismissals, (see Mot. at 7-9), not all of their arguments fit neatly into those categories.
6      Nevertheless, the Court addresses those arguments below.
7            First, Defendants appear to argue that the Bail Reform Act and an April 6, 2020
8      Attorney General Memorandum “are the only appropriate legal avenue[s] through which
9      Petitioners may seek release due to the threat to health and safety posed by COVID-19.”
10     (Id. at 9.) The Court respectfully disagrees with this argument. As explained in the
11     Court’s orders on Plaintiffs’ motions for a temporary restraining order and motion for
12     preliminary injunction, the Court construes Plaintiffs’ claims as attacking the conditions
13     of Plaintiffs’ confinement, and those claims are cognizable outside the confines of the
14     Bail Reform Act. See Bacon v. Core Civic, No. 2020CV00914JADVCF, 2020 WL
15     3100827, at *6 (D. Nev. June 10, 2020) (“injunctive relief to put an end to an Eighth
16     Amendment violation may be available where a plaintiff states a colorable Eighth
17     Amendment claim, invokes jurisdiction under 28 U.S.C. § 1331, and asks the court to
18     exercise its traditional powers of equity in constitutional suits seeking injunctive relief
19     against federal officers in their official capacity.”); Wilson v. Ponce, 465 F. Supp. 3d
20     1037, 1047 (C.D. Cal. 2020) (stating challenges “to conditions of confinement are
21     generally brought pursuant to a civil rights statute, such as § 1983 or Bivens.”)
22     Accordingly, this argument does not warrant dismissal.1
23
24
25
       1
         Defendants raise a related argument, namely that the habeas statute, 28 U.S.C. § 2241,
26     does not provide a basis for this Court to exercise jurisdiction over this case. (See Mot. at
27     15-16.) Defendants suggest the habeas statute is the only alleged basis for this Court’s
       jurisdiction, (id. at 15), but Plaintiffs allege other bases, as well. (See Compl. ¶14) (citing
28     28 U.S.C. §§ 2241, 1331, 1346, 1361 and the Suspension Clause as bases for Court’s
                                                      2
                                                                                 20-cv-00782-DMS (AHG)
     Case 3:20-cv-00782-DMS-AHG Document 141 Filed 02/08/21 PageID.2217 Page 3 of 5



1            Perhaps recognizing that there are other avenues through which Plaintiffs may seek
2      relief, Defendants next argue that the Prison Litigation Reform Act (“PLRA”) “precludes
3      this Court from ordering the primary relief Petitioners seek here[,]” namely release from
4      Otay Mesa Detention Center (“OMDC”). (Mot. at 12.) As with the argument discussed
5      above, the Court addressed this argument in its orders on Plaintiffs’ motions for a
6      temporary restraining order and motion for preliminary injunction. In those orders, the
7      Court recognized that the remedy of release under the PLRA is strictly limited, but those
8      limitations do not require dismissal of the case.
9            Next, Defendants argue the case should be dismissed because Plaintiffs have failed
10     to exhaust their administrative remedies. Plaintiffs do not dispute that their conditions
11     claims are subject to exhaustion. Instead, they assert that administrative remedies were
12     not available, therefore they were not required to exhaust.2
13           Title 42 U.S.C. § 1997e(a) states: “No action shall be brought with respect to prison
14     conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
15     in any jail, prison, or other correctional facility until such administrative remedies as are
16     available are exhausted.” 42 U.S.C. § 1997e(a). In Ross v. Blake, ___ U.S. ___, 136 S.
17     Ct. 1850 (2016), the Court interpreted “available” remedies as those “that are ‘capable of
18     use’ to obtain ‘some relief for the action complained of.’” Id. at 1859 (quoting Booth v.
19     Churner, 532 U.S. 731, 738 (2001)). Here, Plaintiffs assert that the grievance procedures
20     at OMDC did not provide them with an available remedy for three reasons: (1) grievance
21     forms were not consistently available, (2) the grievance procedure for medical care claims
22     was unclear, and (3) there was no provision for marking a grievance as urgent. (Opp’n to
23
24
25     subject matter jurisdiction). Accordingly, this argument does not warrant dismissal of the
       case.
26     2
         Plaintiffs also argue that the PLRA’s exhaustion requirement does not apply to their
27     habeas claims. Because the Court construes Plaintiffs’ claims as conditions claims only,
       the Court does not address the parties’ arguments concerning exhaustion of any habeas
28     claims.
                                                     3
                                                                                 20-cv-00782-DMS (AHG)
     Case 3:20-cv-00782-DMS-AHG Document 141 Filed 02/08/21 PageID.2218 Page 4 of 5



1      Mot. at 23-25.) In support of these assertions, Plaintiffs rely on evidence submitted with
2      their Complaint, as well as evidence submitted by Defendants in support of the present
3      motion. Plaintiffs’ evidence reflects that grievance forms were not always available. (See
4      Decl. of Joseph Broderick in Supp. of Compl. ¶6, ECF No. 1-8) (stating slot where
5      grievance forms are found “was empty for 4-5 days prior to my filing my grievance.”) At
6      a minimum, this evidence raises a genuine issue of material fact about whether the
7      grievance procedure at OMDC provided the prisoners with available remedies. See
8      Marella v. Terhune, 568 F.3d 1024, 1027 (9th Cir. 2009) (remanding case to determine
9      whether prisoner had opportunity to file grievance within requisite time frame).
10     Accordingly, Defendants’ exhaustion argument does not mandate dismissal of the
11     Complaint at this time.
12           Defendants’ final argument is that this case should be dismissed because
13     Defendants are without authority to release Plaintiffs. Defendants appear to assert that
14     since Plaintiffs are in custody pursuant to orders of magistrate or district judges from this
15     Court, only those judges may order Plaintiffs’ release. The Court disagrees with this
16     argument. Clearly, Defendant LaRose is a proper defendant in this case. See Brittingham
17     v. United States, 982 F.2d 378, 379 (9th Cir. 1992) (quoting Demjanjuk v. Meese, 784
18     F.2d 1114, 1115 (D.C. Cir. 1986) (Bork, J., in chambers)) (“The proper respondent in a
19     federal habeas corpus petition is the petitioner's ‘immediate custodian.’”) And on habeas,
20     petitioners do not, and need not, seek release from the judge or court that remanded them
21     into custody. Thus, this argument also does not warrant dismissal.
22     ///
23     ///
24     ///
25     ///
26     ///
27     ///
28     ///

                                                     4
                                                                                 20-cv-00782-DMS (AHG)
     Case 3:20-cv-00782-DMS-AHG Document 141 Filed 02/08/21 PageID.2219 Page 5 of 5



1                                               II.
2                                        CONCLUSION
3           For the reasons set out above, Defendants’ motion to dismiss this case is denied.
4           IT IS SO ORDERED.
5      Dated: February 8, 2021
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  5
                                                                             20-cv-00782-DMS (AHG)
